Exhibit 10.1

 

FOOT LOCKER 2007 STOCK INCENTIVE PLAN

 

(Amended and Restated as of May 21, 2014)

 

1. Purpose.

 

The purpose of the Foot Locker 2007 Stock Incentive Plan (Amended and Restated
as of May 21, 2014) (the “Plan”) is to align the interests of officers, other
employees and nonemployee directors, of Foot Locker, Inc. and its subsidiaries
(collectively, the “Company”) with those of the shareholders of Foot Locker,
Inc. (“Foot Locker”); to reinforce corporate, organizational and business
development goals; to promote the achievement of year to year and long range
financial and other business objectives; and to reward the performance of
individual officers, other employees and nonemployee directors in fulfilling
their personal responsibilities for long range achievements.

 

The Plan, in the form set forth herein, is effective as of May 21, 2014, subject
to the requisite approval of the shareholders at Foot Locker’s 2014 annual
shareholders’ meeting, and is an amendment and restatement of the Foot Locker
2007 Stock Incentive Plan (the “Initial Plan”), which was originally effective
May 30, 2007 and was amended and restated as of May 19, 2010.

 

2. Definitions.

 

The following terms, as used herein, shall have the following meanings:

 

(a) “Account” means the total of the Interest Account and the Deferred Stock
Unit Account to which a Nonemployee Director’s deferred Annual Retainer shall be
credited. A separate Account shall be established with respect to the deferred
Annual Retainer for each Plan Year.

 

(b) “Annual Retainer” shall mean the annual retainer payable for services on the
Board as a Nonemployee Director, in any capacity, including the annual retainer
payable to a Nonemployee Director for service as a committee chair. Annual
Retainer shall not include expense reimbursements, meeting attendance fees,
amounts realized upon the exercise of Options, or any other amount paid to a
Nonemployee Director.

 

(c) “Appreciation Award” shall mean any Award under the Plan of any Option, SAR
or Other Stock-Based Award, provided that such Other Stock-Based Award is based
on the appreciation in value of a share of Stock in excess of an amount equal to
at least the Fair Market Value of the Stock on the date such Other Stock-Based
Award is granted.

 

(d) “Award” shall mean any Option, Restricted Stock, SAR, Stock Unit or Other
Stock-Based Award granted pursuant to the Plan.

6



(e) “Award Agreement” shall mean any written agreement, contract, or other
instrument or document between Foot Locker and a Participant evidencing an
Award.

 

(f) “Beneficiary” shall mean the individual designated by the Participant, on a
form acceptable to the Committee, to receive benefits payable under the Plan in
the event of the Participant’s death. If no Beneficiary designation is in effect
at the time of a Participant’s death, or if no designated Beneficiary survives
the Participant, or if such designation conflicts with law, the payment of the
amount, if any, payable under the Plan upon his or her death shall be made to
the Participant’s estate, or with respect to an applicable Award, the person
given authority to exercise such Award by his or her will or by operation of
law. Upon the acceptance by the Committee of a new Beneficiary designation, all
Beneficiary designations previously filed shall be canceled. The Committee shall
be entitled to rely on the last Beneficiary designation filed by the Participant
and accepted by the Committee prior to the Participant’s death. Notwithstanding
the foregoing, no Beneficiary designation, or change or revocation thereof,
shall be effective unless received by the Committee prior to the Participant’s
death.

 

(g) “Board” shall mean the Board of Directors of Foot Locker.

 

(h) “Cause” shall mean, with respect to a Termination of a Participant other
than a Nonemployee Director, (i) in the case where there is no employment
agreement between the Company and the Participant, or where there is an
employment agreement, but such agreement does not define cause (or words of like
import), termination due to a Participant’s dishonesty, fraud, material
insubordination or refusal to perform for any reason other than illness or
incapacity or materially unsatisfactory performance of his or her duties for the
Company, or (ii) in the case where there is an employment agreement between the
Company and the Participant, termination that is or would be deemed to be for
cause (or words of like import) as defined under such employment agreement. With
respect to a Termination of a Nonemployee Director, “cause” shall mean an act or
failure to act that constitutes cause for removal of a director under applicable
New York law.

 

(i) “Change in Control” shall mean, for Awards granted prior to May 21, 2014,
the earliest to occur of the following:

 

(1) (i) solely with respect to an Award granted prior to the date of Foot
Locker’s 2010 annual shareholders’ meeting, the making of a tender or exchange
offer by any person or entity or group of associated persons or entities (within
the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”)
(other than Foot Locker or its subsidiaries) for shares of Stock pursuant to
which purchases are made of securities representing at least twenty percent
(20%) of the total combined voting power of Foot Locker’s then issued and
outstanding voting securities; (ii) the consummation of a merger or
consolidation of Foot Locker with, or the sale or disposition of all or
substantially all of the assets of Foot Locker to, any Person other than (A) a
merger or consolidation which would result in the voting securities of Foot
Locker outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving or parent entity) fifty percent (50%) or more of the combined voting
power of the voting securities of Foot Locker or such surviving or parent entity

7



outstanding immediately after such merger or consolidation; or (B) a merger or
capitalization effected to implement a recapitalization of Foot Locker (or
similar transaction) in which no Person is or becomes the beneficial owner,
directly or indirectly (as determined under Rule 13d-3 promulgated under the
Exchange Act), of securities representing more than the amounts set forth in
(iii) below; (iii) the acquisition of direct or indirect beneficial ownership
(as determined under Rule 13d-3 promulgated under the Exchange Act), in the
aggregate, of securities of Foot Locker representing twenty percent (20%) or
more of the total combined voting power of Foot Locker’s then issued and
outstanding voting securities by any Person acting in concert as of the date of
the Plan; provided, however, that the Board may at any time and from time to
time and in the sole discretion of the Board, as the case may be, increase the
voting security ownership percentage threshold of this item (iii) to an amount
not exceeding forty percent (40%); or (iv) the approval by the shareholders of
Foot Locker of any plan or proposal for the complete liquidation or dissolution
of Foot Locker or solely with respect to an Award granted prior to the date of
Foot Locker’s 2010 annual shareholders’ meeting, the approval by the
shareholders of Foot Locker for the sale of all or substantially all of the
assets of Foot Locker; or

 

(2) during any period of not more than two (2) consecutive years, individuals
who at the beginning of such period constitute the Board, and any new director
(other than a director designated by a person who has entered into agreement
with the Company to effect a transaction described in clause (1)) whose election
by the Board or nomination for election by Foot Locker’s shareholders was
approved by a vote of at least two thirds (2/3) of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute at least a majority thereof.

 

For Awards granted on or after May 21, 2014, the term “Change in Control” shall
mean any of the following:

 

(A) the consummation of a merger or consolidation of Foot Locker with, or the
sale or disposition of all or substantially all of the assets of Foot Locker to,
any Person other than (a) a merger or consolidation which would result in the
voting securities of Foot Locker outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving or parent entity) fifty percent (50%) or
more of the combined voting power of the voting securities of Foot Locker or
such surviving or parent entity outstanding immediately after such merger or
consolidation; or (b) a merger or capitalization effected to implement a
recapitalization of Foot Locker (or similar transaction) in which no Person is
or becomes the beneficial owner, directly or indirectly (as determined under
Rule 13d-3 promulgated under the Exchange Act), of securities representing more
than the amounts set forth in (B) below;

 

(B) the acquisition of direct or indirect beneficial ownership (as determined
under Rule 13d-3 promulgated under the Exchange Act), in the aggregate, of
securities of Foot Locker representing thirty-five percent (35%) or more of the
total combined voting power of Foot Locker’s then issued and outstanding voting
securities by

8



any Person (other than Foot Locker or any of its subsidiaries, any trustee or
other fiduciary holding securities under any employee benefit plan of Foot
Locker, or any company owned, directly or indirectly, by the shareholders of
Foot Locker in substantially the same proportions as their ownership of Stock)
acting in concert; or

 

(C) during any period of not more than twelve (12) months, individuals who at
the beginning of such period constitute the Board, and any new director whose
election by the Board or nomination for election by Foot Locker’s shareholders
was approved by a vote of at least two-thirds (⅔) of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute at least a majority thereof.

 

Notwithstanding anything herein to the contrary, for Awards that are subject to
Section 409A of the Code, the Committee may, in its sole discretion, prescribe
in an applicable Award Agreement or other written agreement approved by the
Committee, an alternative definition of “Change in Control” that is intended to
satisfy the requirements of Section 409A of the Code and, to the extent required
by Section 409A of the Code, provides that a Change in Control shall not be
deemed to occur unless such event constitutes a “change in control event” within
the meaning of Section 409A of the Code.

 

(j) “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(k) “Committee” shall mean the Compensation and Management Resources Committee
of the Board, or a subcommittee thereof, appointed from time to time by the
Board, which committee or subcommittee shall be intended to consist of two (2)
or more non-employee directors, each of whom shall be a “non-employee director”
as defined in Rule 16b-3, an “outside director” as defined under Section 162(m)
of the Code, and an “independent director” as defined under Section 303A.02 of
the NYSE Listed Company Manual or such other applicable stock exchange rule. If
for any reason the appointed Committee does not meet the requirements of Rule
16b-3 or Section 162(m) of the Code, such noncompliance shall not affect the
validity of the awards, grants, interpretations or other actions of the
Committee. With respect to the application of the Plan to Nonemployee Directors,
the Committee shall refer to the Board. Notwithstanding the foregoing, if and to
the extent that no Committee exists which has the authority to administer the
Plan, the functions of the Committee shall be exercised by the Board and all
references herein to the Committee shall be deemed to be references to the
Board.

 

(l) “Company” shall mean, collectively, Foot Locker and its successors by
operation of law and all of its subsidiaries now held or hereafter acquired.

 

(m) “Deferral Agreement” shall mean an irrevocable agreement entered into
between a Nonemployee Director and the Company to authorize the Company to
reduce the amount of the Nonemployee Director’s Annual Retainer and credit the
amount of such reduction to the Plan consistent with the requirements of Section
409A of the Code. A Deferral Agreement shall contain such provisions, consistent
with the provisions of the Plan, as may be established from time to time by the
Company or the Board, including without limitation:

9



(1) the dollar amount of the cash component and the stock component of the
Annual Retainer to be deferred or the amount to be deferred in whole
percentages;

 

(2) the amount of Deferred Annual Retainer to be credited to the Interest
Account and to the Deferred Stock Unit Account;

 

(3) the form of payment in which the Nonemployee Director’s distribution from
his Deferred Stock Unit Account shall be distributed pursuant to Section 11(f);
and

 

(4) any provisions which may be advisable to comply with applicable laws,
regulations, rulings, or guidelines of any government authority.

 

A Deferral Agreement, once made, shall be irrevocable in all respects. A
Deferral Agreement may, to the extent permitted by the Board and by applicable
law, be made by paper or electronic means.

 

(n) “Deferral Period” shall mean, with regard to the Nonemployee Director’s
Deferred Annual Retainer for each Plan Year in which a Deferral Agreement is in
effect, the period commencing upon the effective date of a deferral election and
ending on date of the Participant’s Termination.

 

(o) “Deferred Annual Retainer” shall mean the amount of Annual Retainer deferred
by a Nonemployee Director pursuant to Section 11.

 

(p) “Deferred Stock Unit” shall mean a Stock Unit that is deferred pursuant to
Section 11.

 

(q) “Deferred Stock Unit Account” shall mean an account established and
maintained by the Company for each Nonemployee Director who receives Stock Units
under the Plan.

 

(r) “Disability” shall mean a disability which would qualify as such under Foot
Locker’s Long Term Disability Plan. Notwithstanding the foregoing, for Awards
that are subject to Section 409A of the Code, Disability shall mean that a
Participant is disabled within the meaning of Section 409A(a)(2)(C)(i) or (ii)
of the Code.

 

(s) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

(t) “Fair Market Value” of a share of Stock shall mean, as of any date, the
closing price of a share of such Stock as reported for such date on the
Composite Tape for New York Stock Exchange-Listed Stocks, or, if Stock was not
traded on the New York Stock Exchange on such date, the “Fair Market Value” of a
share of Stock as of such date shall be the closing price of a share of such
Stock as reported on said Composite Tape on the next preceding date on which
such trades were reported on said Composite Tape.

10



(u) “Foot Locker” shall mean Foot Locker, Inc., a New York corporation, or any
successor corporation by operation of law.

 

(v) “Good Reason” shall mean, with respect to the Termination of a Participant
other than a Nonemployee Director, a termination due to “good reason” (or words
of like import), as specifically provided in an employment agreement between the
Company and the Participant.

 

(w) “Incentive Stock Option” shall mean an Option that meets the requirements of
Section 422 of the Code, or any successor provision, and that is designated by
the Committee as an Incentive Stock Option.

 

(x) “Interest Account” shall mean a hypothetical investment account bearing
interest at the rate of one hundred and twenty percent (120%) of the applicable
federal long-term rate, compounded annually, and set as of the first day of each
Plan Year.

 

(y) “Key Employee” shall mean a Participant who is a “specified employee” as
defined in Section 409A(a)(2)(B)(i) of the Code, and as determined in accordance
with the rules and procedures specified by the Committee in accordance with the
requirements of Section 409A of the Code.

 

(z) “Nonemployee Director” shall mean a member of the Board who is not an
employee of the Company or any subsidiary or affiliate of the Company.

 

(aa) “Nonqualified Stock Option” shall mean an Option other than an Incentive
Stock Option.

 

(bb) “Option” shall mean the right, granted pursuant to the Plan, of a holder to
purchase shares of Stock under Sections 6 and 7 hereof at a price and upon the
terms to be specified by the Committee.

 

(cc) “Other Stock-Based Award” shall mean an award, granted pursuant to the
Plan, that is valued in whole or in part by reference to, or is payable in or
otherwise based on Stock.

 

(dd) “Participant” shall mean an officer or other employee of the Company who
is, pursuant to Section 4 of the Plan, selected to participate herein, or a
Nonemployee Director.

 

(ee) “Plan” shall mean the Foot Locker 2007 Stock Incentive Plan (Amended and
Restated as of May 21, 2014).

 

(ff) “Plan Year” shall mean Foot Locker’s fiscal year, except that for purposes
of Section 11 hereof, the Plan Year shall mean the calendar year.

 

(gg) “Restricted Stock” shall mean any shares of Stock issued to a Participant,
without payment to the Company to the extent permitted by applicable law,
pursuant to Section 8(a) of the Plan.

11



(hh) “Restriction Period” shall have the meaning set forth in Section 8(b)(4).

 

(ii) “Retirement” shall mean: (A) the Termination of a Participant other than a
Nonemployee Director, following attainment of (1) Normal Retirement Age or, if
earlier, Early Retirement Date, as such terms are defined in the Foot Locker
Retirement Plan, if such Participant is a member of such plan or any successor
plan thereto or any other tax-qualified, tax-registered or tax-favored
retirement plan or scheme sponsored or maintained by any member of the Company,
or (2) his or her 65th birthday, if such Participant is not a member of any such
plan, or (B) the Termination of a Nonemployee Director pursuant to Foot Locker’s
retirement policy for directors or, with the consent of the Board, provided that
the exercise of such discretion does not make the applicable Award subject to
Section 409A of the Code, before age 72 but after age 65.

 

(jj) “Rule 16b-3” shall mean Rule 16b-3 under Section 16(b) of the Exchange Act
as then in effect or any successor provisions.

 

(kk) “SAR” shall mean a tandem or freestanding stock appreciation right, granted
to a Participant under Section 6(a)(7) or 6(b), as the case may be, to be paid
an amount measured by the appreciation in the Fair Market Value of Stock from
the date of grant to the date of exercise of the right.

 

(ll) “Stock” shall mean shares of common stock, par value $.01 per share, of
Foot Locker.

 

(mm) “Stock Option and SAR Program” shall mean the program set forth in Section
6 hereof.

 

(nn) “Stock Payment Date” shall mean July 1 (or if such date is not a business
day, the next succeeding business day) in any calendar year.

 

(oo) “Stock Unit” shall mean the equivalent of one share of Stock.

 

(pp) “Ten Percent Shareholder” shall mean a Participant who, at the time an
Incentive Stock Option is to be granted to such Participant, owns (within the
meaning of Section 422(b)(6) of the Code) stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or a parent corporation or subsidiary corporation within the meaning of Code
Sections 424(e) or 424(f), respectively.

 

(qq) “Termination” shall mean: (1) a termination of service for reasons other
than a military or personal leave of absence granted by the Company or a
transfer of a Participant from or among the Company and a parent corporation or
subsidiary corporation, as defined under Code Sections 424(e) or 424(f),
respectively, or (2) when a subsidiary, which is employing a Participant, ceases
to be a subsidiary corporation, as defined under Section 424(f) of the Code.
Notwithstanding the foregoing, with respect to any Award or amount subject to
the requirements of Section 409A of the Code, a Termination will not occur until
the Participant has a “separation from service” within the meaning of Section
409A of the Code. Notwithstanding anything herein to the contrary, unless
otherwise specified in an employment agreement or other agreement, a Termination

12



will not occur until the Participant is no longer an officer, employee and
Nonemployee Director.

 

(rr) “Transfer” or “Transferred“ or “Transferable” shall mean anticipate,
alienate, attach, sell, assign, pledge, encumber, charge, hypothecate or
otherwise transfer.

 

(ss) “Valuation” shall mean valuation of a Deferred Stock Unit based on changes
in the Fair Market Value of the Stock, as determined by the Board or the
Administrator pursuant to the Plan.

 

(tt) “Valuation Date” shall mean the day of any Plan Year on which a Nonemployee
Director’s Deferral Period ends.

 

3. Administration.

 

(a) The Committee. The Plan shall be administered and interpreted by the
Committee. The Committee shall have the authority in its sole discretion,
subject to and not inconsistent with the express provisions of the Plan, to
administer the Plan and to exercise all the powers and authorities either
specifically granted to it under the Plan or necessary or advisable in the
administration of the Plan, including, without limitation, the authority to
grant Awards; to determine the persons to whom and the time or times at which
Awards shall be granted; to determine the type and number of Awards to be
granted and the number of shares of Stock to which an Award may relate; to
determine the terms, conditions, restrictions and performance criteria, not
inconsistent with the terms of the Plan, relating to any Award (including, but
not limited to, the share price, any restriction or limitation, any vesting
schedule or acceleration thereof, or any forfeiture or waiver thereof, based on
such factors, if any, as the Committee shall determine in its sole discretion);
to determine whether, to what extent and under what circumstances grants of
Awards are to operate on a tandem basis and/or in conjunction with or apart from
other awards made by the Company outside the Plan; to determine whether, to what
extent and under what circumstances an Award may be settled, cancelled,
forfeited, exchanged or surrendered (provided that in no event shall the
foregoing be construed to permit the repricing of an Option or SAR (whether by
amendment, cancellation and regrant or otherwise) to a lower exercise price); to
make adjustments in recognition of unusual or non recurring events affecting the
Company or the financial statements of the Company, or in response to changes in
applicable laws, regulations, or accounting principles; to construe and
interpret the Plan and any Award; to determine whether to require, as a
condition of the granting of any Award, a Participant to not sell or otherwise
dispose of Stock acquired pursuant to the exercise of an Option or Award for a
period of time as determined by the Committee, in its sole discretion, following
the date of the acquisition of such Option or Award; to prescribe, amend and
rescind rules and regulations relating to the Plan; to determine the terms and
provisions of Award Agreements; and to make all other determinations deemed
necessary or advisable for the administration of the Plan.

 

Subject to Section 12(f) hereof, the Committee shall have the authority to
adopt, alter and repeal such administrative rules, guidelines and practices
governing the Plan and perform all acts, including the delegation of its
administrative responsibilities, as it shall,

13



from time to time, deem advisable; to construe and interpret the terms and
provisions of the Plan and any Award issued under the Plan (and any agreements
relating thereto); and to otherwise supervise the administration of the Plan.
The Committee may correct any defect, supply any omission or reconcile any
inconsistency in the Plan or in any agreement relating thereto in the manner and
to the extent it shall deem necessary to carry the Plan into effect but only to
the extent any such action would be permitted under the applicable provisions of
both Rule 16b-3 and Section 162(m) of the Code. The Committee may adopt special
guidelines for persons who are residing in, or subject to taxes of, countries
other than the United States to comply with applicable tax and securities laws.

 

The Committee may appoint a chairperson and a secretary and may make such rules
and regulations for the conduct of its business as it shall deem advisable, and
shall keep minutes of its meetings. All determinations of the Committee shall be
made by a majority of its members either present in person or participating by
conference telephone at a meeting or by written consent. The Committee may
delegate to one or more of its members or to one or more agents such
administrative duties as it may deem advisable, and the Committee or any person
to whom it has delegated duties as aforesaid may employ one or more persons to
render advice with respect to any responsibility the Committee or such person
may have under the Plan. All decisions, determinations and interpretations of
the Committee shall be final, conclusive and binding on all persons, including
the Company, the Participant (or any person claiming any rights under the Plan
from or through any Participant) and any shareholder.

 

The Company, the Board or the Committee may consult with legal counsel, who may
be counsel for the Company or other counsel, with respect to its obligations or
duties hereunder, or with respect to any action or proceeding or any question of
law, and shall not be liable with respect to any action taken or omitted by it
in good faith pursuant to the advice of such counsel.

 

(b) Designation of Consultants/Liability. The Committee may designate employees
of the Company and professional advisors to assist the Committee in the
administration of the Plan and may grant authority to employees to execute
agreements or other documents on behalf of the Committee.

 

The Committee may employ such legal counsel, consultants and agents as it may
deem desirable for the administration of the Plan and may rely upon any opinion
received from any such counsel or consultant and any computation received from
any such consultant or agent. Expenses incurred by the Committee or Board in the
engagement of any such counsel, consultant or agent shall be paid by the
Company. The Committee, its members and any person designated pursuant to this
Section 3(b) shall not be liable for any action or determination made in good
faith with respect to the Plan. To the maximum extent permitted by applicable
law, no current or former officer of the Company or current or former member of
the Committee or of the Board shall be liable for any action or determination
made in good faith with respect to the Plan or any Award granted hereunder. To
the maximum extent permitted by applicable law and the Certificate of
Incorporation and By-Laws of the Company and to the extent not covered by
insurance, each current or

14



former officer and each current or former member of the Committee or of the
Board shall be indemnified and held harmless by the Company against any cost or
expense (including reasonable fees of counsel reasonably acceptable to the
Company) or liability (including any sum paid in settlement of a claim with the
approval of the Company), and advanced amounts necessary to pay the foregoing at
the earliest time and to the fullest extent permitted, arising out of any act or
omission to act in connection with the Plan, except to the extent arising out of
such officer’s, member’s or former member’s own fraud or bad faith. Such
indemnification shall be in addition to any rights of indemnification the
current and former officers and current and former members of the Committee and
of the Board may have under applicable law or under the Certificate of
Incorporation or By-Laws of the Company or Subsidiary. Notwithstanding anything
else herein, this indemnification will not apply to the actions or
determinations made by an individual with regard to Awards granted to him or her
under the Plan.

 

4. Eligibility.

 

Awards may be granted to officers, other employees and Nonemployee Directors of
the Company in the sole discretion of the Committee. In determining the persons
to whom Awards shall be granted and the type of Award, the Committee shall take
into account such factors as the Committee shall deem relevant in connection
with accomplishing the purposes of the Plan. Notwithstanding the foregoing,
Incentive Stock Options may not be granted to Nonemployee Directors.

 

5. Stock Subject to the Plan; Limitation on Grants.

 

(a) The maximum number of shares of Stock reserved for issuance pursuant to the
Plan or with respect to which Awards may be granted shall be fifteen million
(15,000,000) shares, subject to adjustment as provided herein. Such shares may,
in whole or in part, be authorized but unissued shares or shares that shall have
been or may be reacquired by the Company in the open market, in private
transactions or otherwise. Solely with respect to Awards granted on or after the
date of Foot Locker’s 2010 annual shareholders’ meeting, any shares of Stock
that are subject to Restricted Stock or Other Stock-Based Awards that are not
Appreciation Awards shall be counted against this limit as two and one-half
(2.5) shares for every one share granted; provided, however, that the foregoing
shall not apply to payments made to Nonemployee Directors in connection with
their Annual Retainer in Stock in accordance with Section 10 or Deferred Stock
Units pursuant to Section 11 (collectively, “Director Awards”), in which case
each share subject to Director Awards shall be counted against this limit as one
share for every one share granted. If any shares subject to an Award are
forfeited, cancelled, exchanged or surrendered, or if an Award otherwise
terminates or expires without a distribution of shares to the Participant, the
shares of Stock with respect to such Award shall, to the extent of any such
forfeiture, cancellation, exchange, surrender, termination or expiration, again
be available for Awards under the Plan. Notwithstanding the foregoing, solely
with respect to Awards other than Director Awards that are granted on or after
the date of Foot Locker’s 2010 annual shareholders’ meeting, if any shares of
Stock that are subject to Restricted Stock or Other Stock-Based Awards that are
not Appreciation Awards are forfeited, cancelled, exchanged or surrendered, or
if an Award otherwise terminates or expires

15



without a distribution of shares to the Participant, two and one-half (2.5)
shares of Stock with respect to such Award shall, to the extent of any such
forfeiture, cancellation, exchange, surrender, termination or expiration, again
be available for Awards under the Plan. Upon the exercise of any Award granted
in tandem with any other Awards, such related Awards shall be cancelled to the
extent of the number of shares of Stock as to which the Award is exercised and,
notwithstanding the foregoing, such number of shares shall no longer be
available for Awards under the Plan. The number of shares of Stock available for
the purpose of Awards under the Plan shall be reduced by: (i) the total number
of Options or SARs exercised, regardless of whether any of the shares of Stock
underlying such Awards are not actually issued to the Participant as the result
of a net settlement; and (ii) any shares of Stock used to pay any exercise price
or tax withholding obligation with respect to any Award. In addition, the
Company may not use the cash proceeds it receives from Option exercises to
repurchase shares of Stock on the open market for reuse under the Plan. Awards
that may be settled solely in cash shall not be deemed to use any shares of
Stock which may be issued under the Plan. Notwithstanding any provision of the
Plan to the contrary, if authorized but previously unissued shares of Stock are
issued under the Plan, such shares shall not be issued for a consideration which
is less than as permitted by applicable law.

 

(b) With respect to Options and SARs, the maximum number of shares of Stock
subject to Awards of Options or SARs which may be granted under the Plan to each
Participant shall not exceed one million five hundred thousand (1,500,000)
shares (subject to any adjustment as provided herein) during each fiscal year of
the Company during the entire term of the Plan. Solely with respect to
Restricted Stock and Other Stock-Based Awards that are intended to be
“performance-based” compensation under Section 162(m) of the Code, the maximum
number of shares of Stock subject to Awards of Restricted Stock or Other
Stock-Based Awards which may be granted under the Plan to each Participant shall
not exceed one million five hundred thousand (1,500,000) shares (subject to any
adjustment as provided herein) during each fiscal year of the Company during the
entire term of the Plan.

 

(c) The maximum number of shares of Stock subject to any Award of Options,
Restricted Stock, SARs or Other Stock-Based Awards which may be granted under
the Plan during each fiscal year of the Company to each Nonemployee Director
shall be fifty thousand (50,000) shares (subject to any adjustment as provided
herein).

 

(d) The existence of the Plan and the Awards granted hereunder shall not affect
in any way the right or power of the Board or the shareholders of Foot Locker to
make or authorize any adjustment, recapitalization, reorganization or other
change in Foot Locker’s capital structure or its business, any merger or
consolidation of the Company or any part thereof, any issue of bonds,
debentures, preferred or prior preference stock ahead of or affecting Stock, the
dissolution or liquidation of the Company or any part thereof, any sale or
transfer of all or part of its assets or business or any other corporate act or
proceeding.

 

(e) In the event of any dividend or other distribution (whether in the form of
cash, Stock or other property), recapitalization, Stock split, reverse Stock
split, reorganization, merger, consolidation, spin-off, combination, repurchase,
or share

16



exchange, reclassification of any capital stock, issuance of warrants or options
to purchase Stock or securities convertible into Stock, or other similar
corporate transaction or event, affects the Stock such that an adjustment is
appropriate in order to prevent dilution or enlargement of the rights of
Participants under the Plan, the Committee shall in good faith make such
equitable changes or adjustments as it deems necessary or appropriate to any or
all of (i) the number and kind of shares of Stock which may thereafter be issued
in connection with Awards, (ii) the number and kind of shares of Stock issued or
issuable in respect of outstanding Awards, and (iii) the exercise price, grant
price or purchase price relating to any Award; provided that, with respect to
Incentive Stock Options, such adjustment shall be made in accordance with
Section 424 of the Code; and provided, further, that, with respect to
Nonqualified Stock Options, such adjustment shall be made in accordance with
Treasury Regulation § 1.409A-1.

 

(f) Fractional shares of Stock resulting from any adjustment in Options and
other Awards pursuant to this Section shall be aggregated until, and eliminated
at, the time of exercise by rounding down for fractions less than one half (½)
and rounding up for fractions equal to or greater than one half (½). No cash
settlements shall be made with respect to fractional shares of Stock eliminated
by rounding. Notice of any adjustment shall be given by the Committee to each
Participant whose Option or other Award has been adjusted and such adjustment
(whether or not such notice is given) shall be effective and binding for all
purposes of the Plan.

 

(g) In the event of a merger or consolidation in which Foot Locker is not the
surviving entity or in the event of any transaction that results in the
acquisition of substantially all of Foot Locker’s outstanding Stock by a single
person or entity or by a group of persons and/or entities acting in concert, or
in the event of the sale or transfer of all of Foot Locker’s assets (all of the
foregoing being referred to as “Acquisition Events”), then the Committee may, in
its sole discretion, terminate all outstanding Options and/or any Award,
effective as of the date of the Acquisition Event, by delivering notice of
termination to each Participant at least twenty (20) days prior to the date of
consummation of the Acquisition Event; provided, that during the period from the
date on which such notice of termination is delivered to the consummation of the
Acquisition Event, each Participant shall have the right to exercise in full all
of his or her Options and Awards that are then outstanding (without regard to
any limitations on exercisability otherwise contained in the Option or Award
Agreements) but contingent on occurrence of the Acquisition Event, and, provided
that, if the Acquisition Event does not take place within a specified period
after giving such notice for any reason whatsoever, the notice and exercise
shall be null and void.

 

6. Stock Option and SAR Program for Participants other than Nonemployee
Directors.

 

No Option or freestanding SAR shall be granted to a Nonemployee Director
pursuant to this Section 6. Each Option or freestanding SAR granted pursuant to
this Section 6 shall be evidenced by an Award Agreement, in such form and
containing such terms and conditions as the Committee shall from time to time
approve, which Award

17



Agreement shall comply with and be subject to the following terms and
conditions, as applicable:

 

(a) Stock Options.

 

(1) Number of Shares. Each Award Agreement shall state the number of shares of
Stock to which the Option relates.

 

(2) Type of Option. Each Award Agreement shall specifically state that the
Option constitutes an Incentive Stock Option or a Nonqualified Stock Option. To
the extent that any Option does not qualify as an Incentive Stock Option
(whether because of its provisions or the time or manner of exercise or
otherwise), such Option or portion thereof which does not qualify, shall
constitute a separate Nonqualified Stock Option.

 

(3) Option Price. Except as set forth in Section 6(a)(8)(ii) herein relating to
Incentive Stock Options granted to a Ten Percent Shareholder, each Award
Agreement shall state the Option price, which shall not be less than one hundred
percent (100%) of the Fair Market Value of the shares of Stock covered by the
Option on the date of grant. The Option price shall be subject to adjustment as
provided in Section 5 hereof. The date on which the Committee adopts a
resolution expressly granting an option shall be considered the date on which
such Option is granted.

 

(4) Method and Time of Payment. The Option price shall be paid in full, at the
time of exercise, as follows: (i) in cash or by check, bank draft or money order
payable to the order of Foot Locker, (ii) a cashless exercise through a broker
(in accordance with a methodology determined by the Committee and consistent
with the Sarbanes-Oxley Act of 2002 and any other applicable law), (iii) in
shares of Stock by means of a Stock Swap (as described below), or (iv) in a
combination of cash and Stock. Options may contain provisions permitting the use
of shares of Stock to exercise and settle an Option (“Stock Swaps”). With
respect to Stock Swaps, shares of Stock that are used to exercise and settle an
Option shall (i) be free and clear of any liens and encumbrances, (ii) be valued
at the Fair Market Value on the date of exercise, and (iii) be on such other
terms and conditions as may be acceptable to the Committee.

 

(5) Term and Exercisability of Options. Each Award Agreement shall provide that
each Option shall become exercisable in substantially equal annual installments
over a three-year period, beginning with the first anniversary of the date of
grant of the Option, unless the Committee prescribes an exercise schedule of
shorter or longer duration; provided, that, the Committee shall have the
authority to accelerate the exercisability of any outstanding Option at such
time and under such circumstances as it, in its sole discretion, deems
appropriate. Except as set forth in Section 6(a)(8)(ii) herein, the exercise
period shall be ten (10) years from the date of the grant of the Option or such
shorter period as is determined by the Committee. The exercise period shall be
subject to earlier termination as provided in Section 6(a)(6) hereof. An Option
may be exercised, as to any or all full shares of Stock as to which the Option
has become exercisable, by written notice delivered in person or by mail to the
Secretary of Foot Locker, specifying the number of shares of Stock with respect
to which the Option is being exercised. For

18



purposes of the preceding sentence, the date of exercise will be deemed to be
the date upon which the Secretary of Foot Locker receives such notification.

 

(6) Termination. Unless otherwise determined by the Committee at grant (or, if
no rights of the Participant are reduced, thereafter), upon a Participant’s
Termination, Options granted to such Participant prior to such Termination shall
remain exercisable following the effective date of such Termination as follows:

 

(i) Cause. If a Participant’s Termination is for Cause, all Options granted to
such Participant shall be cancelled as of the effective date of such
Termination.

 

(ii) Retirement, Termination for Good Reason or Disability. Upon a Participant’s
Retirement, Termination for Good Reason or Disability, all Options granted to
such Participant that are “deemed exercisable” (as defined in the following
sentence) on the effective date of such Participant’s Retirement, Termination
for Good Reason or Disability shall remain exercisable for a period of three (3)
years following such effective date (or for such longer period as may be
prescribed by the Committee, but in no event beyond the expiration date of such
Option). Those Options that are “deemed exercisable” on and after the effective
date of a Participant’s Retirement, Termination for Good Reason or Disability,
as provided above, shall consist of all unexercised Options (or portions
thereof) that are immediately exercisable on such date plus those Options (or
portions thereof) that would have become exercisable had such Participant not
retired or had his employment not terminated until after the next succeeding
anniversary of the date of grant of each such Option.

 

(iii) Other Terminations of Employment. If a Participant’s Termination by the
Company is for any reason other than those described in subsections (i) or (ii)
above, his “deemed exercisable” Options, which, for purposes of this subsection,
shall mean all Options (or portions thereof) granted to such Participant that
are immediately exercisable on the effective date of such Termination shall
remain exercisable as follows: (A) if such Participant has ten (10) or more
years of service with the Company, such period of service to be determined as of
such effective date of termination, for a period of one year from the effective
date of such Termination (or for such longer period as may be prescribed by the
Committee, but in no event beyond the expiration date of such Option), or (B) if
a Participant has less than ten (10) years of service with the Company, for a
period of three (3) months from the effective date of such Termination (or for
such longer period as may be prescribed by the Committee, but in no event beyond
the expiration date of such Option).

 

(iv) Death.

 

(A) If a Participant dies during the applicable Option exercise period following
the effective date of his Retirement, Disability or other Termination, as
described in subsections (ii) or (iii) above, his Beneficiary shall have a
period expiring on the date one year from the date of his death (or for such
longer period as may be prescribed by the Committee, but in no event beyond the
expiration date of such

19



Option) within which to exercise his “deemed exercisable” Options, as described
in such applicable subsection.

 

(B) If a Participant dies while employed by the Company, his Beneficiary shall
have a period expiring on the date one year from the date of his death (or for
such longer period as may be prescribed by the Committee, but in no event beyond
the expiration date of such Option) within which to exercise his “deemed
exercisable” Options, which shall consist of all unexercised Options (or
portions thereof) that are immediately exercisable on such date of death plus
those Options (or portions thereof) that would have become exercisable had such
Participant not died until after the next succeeding anniversary of the date of
grant of each such Option.

 

(7) Tandem Stock Appreciation Rights. The Committee shall have authority to
grant a tandem SAR to the grantee of any Option under the Plan with respect to
all or some of the shares of Stock covered by such related Option. A tandem SAR
shall, except as provided in this paragraph (7), be subject to the same terms
and conditions as the related Option. Each tandem SAR granted pursuant to the
Plan shall be reflected in the Award Agreement relating to the related Option.

 

(i) Time of Grant. A tandem SAR may be granted either at the time of grant, or
at any time thereafter during the term of the Option; provided, however that
tandem SARs related to Incentive Stock Options may only be granted at the time
of grant of the related Option.

 

(ii) Payment. A tandem SAR shall entitle the holder thereof, upon exercise of
the tandem SAR or any portion thereof, to receive payment of an amount computed
pursuant to paragraph (iv) below.

 

(iii) Exercise. A tandem SAR shall be exercisable at such time or times and only
to the extent that the related Option is exercisable, and will not be
Transferable except to the extent the related Option may be Transferable. A
tandem SAR granted in connection with an Incentive Stock Option shall be
exercisable only if the Fair Market Value of a share of Stock on the date of
exercise exceeds the purchase price specified in the related Incentive Stock
Option. Upon the exercise of a tandem SAR, the related Option or part thereof to
which such SAR relates, shall be deemed to have been exercised for the purpose
of the limitations set forth in Section 5(a) of the Plan on the number of shares
of Stock to be issued under the Plan.

 

(iv) Amount Payable. Upon the exercise of a tandem SAR, the Participant shall be
entitled to receive an amount determined by multiplying (A) the excess of the
Fair Market Value of a share of Stock on the date of exercise of such SAR over
the price of the Option, by (B) the number of shares of Stock as to which such
tandem SAR is being exercised. Notwithstanding the foregoing, the Committee may
limit in any manner the amount payable with respect to any tandem SAR by
including such a limit at the time it is granted.

20



(v) Treatment of Related Options and Tandem SARs Upon Exercise. Upon the
exercise of a tandem SAR, the related Option shall be cancelled to the extent of
the number of shares of Stock as to which the tandem SAR is exercised and upon
the exercise of an Option granted in connection with a tandem SAR, the tandem
SAR shall be cancelled to the extent of the number of shares of Stock as to
which the Option is exercised.

 

(vi) Method of Exercise. Tandem SARs shall be exercised by a Participant only by
a written notice delivered in person or by mail to the Secretary of Foot Locker,
specifying the number of shares of Stock with respect to which the tandem SAR is
being exercised. If requested by the Committee, the Participant shall deliver
the Award Agreement evidencing the tandem SAR and the related Option to the
Secretary of Foot Locker, who shall endorse thereon a notation of such exercise
and return such Award Agreement to the Participant. For purposes of this
paragraph (vi), the date of exercise will be deemed to be the date upon which
the Secretary of Foot Locker receives such notification.

 

(vii) Form of Payment. Payment of the amount determined under paragraph (iv)
above may be made solely in whole shares of Stock in a number determined based
upon their Fair Market Value on the date of exercise of the tandem SAR or,
alternatively, at the sole discretion of the Committee, solely in cash, or in a
combination of cash and shares of Stock as the Committee deems advisable.

 

(viii) Limited SARs. The Committee may, in its sole discretion, grant tandem
SARs or freestanding SARs either as general SARs or as limited SARs. Limited
SARs may be exercised only upon the occurrence of a Change in Control or such
other event as the Committee may, in its sole discretion, designate at the time
of grant or thereafter.

 

(8) Incentive Stock Options. Options granted as Incentive Stock Options shall be
subject to the following special terms and conditions, in addition to the
general terms and conditions specified in this Section 6.

 

(i) Value of Shares. The aggregate Fair Market Value (determined as of the date
the Incentive Stock Option is granted) of the shares of Stock with respect to
which Incentive Stock Options granted under the Plan and all other Plans of the
Company become exercisable for the first time by each Participant during any
calendar year shall not exceed one hundred thousand dollars ($100,000). To the
extent that such aggregate Fair Market Value exceeds such one hundred thousand
dollars ($100,000) limitation, such Options shall be treated as Options which
are not Incentive Stock Options and shall be treated as Nonqualified Stock
Options.

 

(ii) Ten Percent Shareholder. In the case of an Incentive Stock Option granted
to a Ten Percent Shareholder, (x) the Option Price shall not be less than one
hundred ten percent (110%) of the Fair Market Value of the shares of Stock on
the date of grant of such Incentive Stock Option, and (y) the exercise period
shall not exceed five (5) years from the date of grant of such Incentive Stock
Option.

21



(iii) Exercise Following Termination. If an Eligible Employee does not remain
employed by the Company, any parent corporation or subsidiary corporation
(within the meaning of Code Sections 424(e) and 424(f), respectively) at all
times from the time the Option is granted until three (3) months prior to the
date of exercise (or such other period as required by applicable law), such
Option shall be treated as a Nonqualified Stock Option.

 

(iv) Should either (i), (ii) or (iii) above not be necessary in order for the
Options to qualify as Incentive Stock Options, or should any additional
provisions be required, the Committee may amend the Plan accordingly, without
the necessity of obtaining the approval of the shareholders of Foot Locker.

 

(b) Freestanding Stock Appreciation Rights.

 

The Committee shall have authority to grant a freestanding SAR which is not
related to any Option. Freestanding SARs shall be subject to the following terms
and conditions:

 

(1) Number of Shares. Each Award Agreement relating to freestanding SARs shall
state the number of shares of Stock to which the freestanding SARs relate.

 

(2) Exercise Price. Each Award Agreement shall state the exercise price, which
shall not be less than one hundred percent (100%) of the Fair Market Value of
the shares of Stock (to which the freestanding SARs relate) on the date of
grant. The exercise price shall be subject to adjustment as provided in Section
5 hereof.

 

(3) Term and Exercisability of Freestanding SARs. Each Award Agreement shall
provide the exercise schedule for the freestanding SAR as determined by the
Committee, provided that the Committee shall have the authority to accelerate
the exercisability of any freestanding SAR at such time and under such
circumstances as it, in its sole discretion, deems appropriate. The exercise
period shall be ten (10) years from the date of the grant of the freestanding
SAR or such shorter period as is determined by the Committee. The exercise
period shall be subject to earlier termination as provided in paragraph (b)(7)
hereof. A freestanding SAR may be exercised, as to any or all full shares of
Stock as to which the freestanding SAR has become exercisable, by written notice
delivered in person or by mail to the Secretary of Foot Locker, specifying the
number of shares of Stock with respect to which the freestanding SAR is being
exercised. For purposes of the preceding sentence, the date of exercise will be
deemed to be the date upon which the Secretary of Foot Locker receives such
notification.

 

(4) Payment. A freestanding SAR shall entitle the holder thereof, upon exercise
of the freestanding SAR or any portion thereof, to receive payment of an amount
computed pursuant to paragraph (5) below.

 

(5) Amount Payable. Upon the exercise of a freestanding SAR, the Participant
shall be entitled to receive an amount determined by multiplying (i) the excess
of the Fair Market Value of a share of Stock on the date of exercise of such SAR
over the

22



exercise price of such SAR, by (ii) the number of shares of Stock as to which
such freestanding SAR is being exercised. Notwithstanding the foregoing, the
Committee may limit in any manner the amount payable with respect to any
freestanding SAR by including such a limit at the time it is granted.

 

(6) Form of Payment. Payment of the amount determined under paragraph (5) above
may be made solely in whole shares of Stock in a number determined based upon
their Fair Market Value on the date of exercise of the freestanding SAR or,
alternatively, at the sole discretion of the Committee, solely in cash, or in a
combination of cash and shares of Stock as the Committee deems advisable.

 

(7) Termination. The terms and conditions set forth in Section 6(a)(6) hereof,
relating to exercisability of Options in the event of Termination with the
Company, shall apply equally with respect to the exercisability of freestanding
SARs following Termination.

 

(c) No Rights to Dividends or Dividend Equivalents. Except as set forth in
Section 5 hereof (relating to certain adjustments), a Participant shall have
none of the rights of a shareholder (including the right to vote shares), and no
dividends will be paid with respect to any Option or SAR, in each case prior to
the date such Option or SAR is exercised and settled.

 

7. Stock Option Grants to Nonemployee Directors

 

(a) Number of Shares.

 

(1) Options shall be granted to Nonemployee Directors at such times, in such
amounts and subject to such terms as may be determined by the Board in its sole
discretion.

 

(2) In no event shall any Nonemployee Director receive more than one Option
grant under the Plan in any fiscal year.

 

(b) Type of Option. Each Award Agreement granted to a Nonemployee Director under
this Section 7 shall state that the Option constitutes a Nonqualified Stock
Option not intended to qualify under Section 422 of the Code and shall have the
following terms and conditions:

 

(1) Option Price. Each Award Agreement shall state the Option price, which shall
not be less than one hundred percent (100%) of the Fair Market Value of the
shares of Stock covered by the Option on the date of grant.

 

(2) Method and Time of Payment. The Option price shall be paid in full, at the
time of exercise, as follows: (i) in cash or by check, bank draft or money order
payable to the order of Foot Locker, (ii) a cashless exercise through a broker
(in accordance with a methodology determined by the Committee and consistent
with the Sarbanes-Oxley Act of 2002 and any other applicable law), (iii) in
shares of Stock by means of a Stock Swap, or (iv) in a combination of cash and
Stock.

23



(3) Term and Exercisability of Options. Unless otherwise specified in the
applicable Award Agreement, Options granted to Nonemployee Directors shall fully
vest one year following the date of grant, provided that the holder of such
Option is a Nonemployee Director on such date. Options shall be exercisable
until the earlier of ten years from the date of grant or the expiration of the
one-year period following the date of Termination as provided in Section
7(b)(4).

 

(4) Termination. If a Nonemployee Director’s Termination is for Cause, all
Options granted to such Nonemployee Director shall be cancelled as of the
effective date of such Termination. Upon Termination other than for Cause, all
outstanding Options held by such Nonemployee Director, to the extent then
exercisable, shall be exercisable in whole or in part for a period of one year
from the date of Termination. If a Nonemployee Director’s Termination is by
reason of death, all Options, to the extent exercisable, shall remain
exercisable by the Nonemployee Director’s Beneficiary for a period of one year
following the Nonemployee Director’s date of death. In no event, however, shall
any Option be exercisable beyond ten years from its date of grant.

 

8. Restricted Stock.

 

Awards granted pursuant to this Section 8 shall be evidenced by an Award
Agreement in such form as the Committee shall from time to time approve and the
terms and conditions of such Awards shall be set forth therein. Shares of
Restricted Stock may be issued either alone or in addition to other Awards
granted under the Plan.

 

(a) Restricted Stock. The Committee shall determine the eligible persons to
whom, and the time or times at which, grants of Restricted Stock will be made,
the number of shares to be awarded, the price (if any) to be paid by the
recipient, the time or times within which such Awards may be subject to
forfeiture, the vesting schedule and rights to acceleration thereof, and all
other terms and conditions of the Awards. The Committee may condition the grant
or vesting of Restricted Stock upon the attainment of specified performance
goals (including without limitation, the Performance Goals set forth in Exhibit
A hereto) or such other factors as the Committee may determine, in its sole
discretion, which comply with the requirements of Section 162(m) of the Code.

 

(b) Objective Performance Goals, Formulae or Standards. Notwithstanding the
foregoing, if the Award of Restricted Stock is intended to comply with the
“performance based” compensation exception under Section 162(m) of the Code and
if the grant of such Award or the lapse of restrictions is based on the
attainment of Performance Goals, the Committee shall establish the objective
Performance Goals and the applicable number of shares of Restricted Stock to be
granted or the applicable vesting percentage of the Restricted Stock applicable
to each Participant or class of Participants in writing prior to the beginning
of the applicable fiscal year or at such later date as otherwise determined by
the Committee in accordance with Section 162(m) of the Code, and while the
outcome of the Performance Goals are substantially uncertain. Such Performance
Goals may incorporate provisions for disregarding (or adjusting for) changes in
accounting methods, corporate transactions (including, without limitation,
dispositions and acquisitions) and other similar type events or circumstances.
With respect to a Restricted

24



Stock Award that is intended to comply with Section 162(m) of the Code, to the
extent any such provision would create impermissible discretion under Section
162(m) of the Code or otherwise violate Section 162(m) of the Code, such
provision shall be of no force or effect. The Performance Goals are set forth in
Exhibit A hereto.

 

(c) Awards and Certificates. The prospective Participant selected to receive
Restricted Stock shall not have any rights with respect to such Award, unless
and until such Participant has delivered a fully executed copy of the Award
Agreement to the Company and has otherwise complied with the applicable terms
and conditions of such Award. Further, such Award shall be subject to the
following conditions:

 

(1) Purchase Price. Subject to the last sentence of Section 5(a), the purchase
price for shares of Restricted Stock may be less than their par value and may be
zero, to the extent permitted by applicable law.

 

(2) Acceptance. Awards of Restricted Stock must be accepted within a period of
sixty (60) days (or such shorter period as the Committee may specify at grant)
after the Award date, by executing a Restricted Stock Award Agreement and by
paying whatever price (if any) the Committee has designated thereunder.

 

(3) Certificates/Legend. Upon an Award of Restricted Stock, the Committee may,
in its sole discretion, decide to either have the Company or other escrow agent
appointed by the Committee hold the share certificates representing such shares
of Restricted Stock in escrow or issue share certificates to the Participant.
Regardless of whether the certificates are held in escrow or are given to
Participants, each certificate shall be registered in the name of such
Participant, and shall bear an appropriate legend referring to the terms,
conditions and restrictions applicable to such Award, substantially in the
following form:

 

“The anticipation, alienation, attachment, sale, transfer, assignment, pledge,
encumbrance or charge of the shares of stock represented hereby are subject to
the terms and conditions (including forfeiture) of the Foot Locker (the
“Company”) 2007 Stock Incentive Plan (Amended and Restated as of May 21, 2014)
and an Agreement entered into between the registered owner and the Company dated
________________. Copies of such Plan and Agreement are on file at the principal
office of the Company.”

 

(4) Custody. If stock certificates are issued in respect of shares of Restricted
Stock, the Committee may require that any stock certificates evidencing such
shares be held in custody by the Company until the restrictions thereon shall
have lapsed, and that, as a condition of any grant of Restricted Stock, the
Participant shall have delivered a duly signed stock power, endorsed in blank,
relating to the Stock covered by such Award. The Company may determine in its
sole discretion, to evidence such shares of Restricted Stock by uncertificated
book entry.

 

(5) Restrictions. During a period set by the Committee commencing with the date
of an Award of Restricted Stock (the “Restriction Period”), shares of

25



Restricted Stock may not be sold, assigned, Transferred, pledged, hypothecated
or otherwise disposed of, except by will or the laws of descent and
distribution, as set forth in the Award Agreement and such Award Agreement shall
set forth a vesting schedule and any events which would accelerate vesting of
the shares of Restricted Stock. Any attempt to dispose of any such shares of
Stock in contravention of such restrictions shall be null and void and without
effect. Notwithstanding the foregoing, subject to Section 12(h) hereof, for
Awards of Restricted Stock granted prior to May 21, 2014, no vesting limitation
shall apply, and the Participant’s interest in such shares shall be fully
vested, in the event of a Change in Control which occurs prior to the expiration
of the vesting period set forth in the Award Agreement; and, subject to Section
12(h) hereof, for Awards of Restricted Stock granted on or after May 21, 2014 to
a Participant other than a Nonemployee Director, no vesting limitation shall
apply, and the Participant’s interest in such shares shall be fully vested, in
the event that the Participant holding such Award of Restricted Stock incurs a
Termination by the Company without Cause, or by the Participant for Good Reason,
in either case occurring on a Change in Control or within twenty-four (24)
months following such Change in Control. Within these limits, based on service,
performance and/or such other factors or criteria as the Committee may determine
in its sole discretion, the Committee may provide for the lapse of such
restrictions in installments in whole or in part, or may accelerate the vesting
of all or any part of any Restricted Stock Award and/or waive the deferral
limitations for all or any part of such Award (including, without limitation,
any deferral of dividends).

 

(6) Forfeiture. Subject to such exceptions as may be determined by the
Committee, if the Participant’s continuous employment with the Company shall
terminate for any reason prior to the expiration of the Restriction Period of an
Award, or to the extent any goals for the Restriction Period are not met, any
shares of Stock remaining subject to restrictions shall thereupon be forfeited
by the Participant and Transferred to, and reacquired by, Foot Locker at no cost
to Foot Locker.

 

(7) Ownership. Except to the extent otherwise set forth in the Award Agreement,
during the Restriction Period the Participant shall possess all incidents of
ownership of such shares, subject to Section 8(c)(5), including the right to
receive dividends with respect to such shares and to vote such shares and,
subject to and conditioned upon the full vesting of shares of Restricted Stock,
the right to tender such shares. The Committee, in its sole discretion, as
determined at the time of the Award, may permit or require the payment of
dividends to be deferred. Notwithstanding anything to the contrary herein, the
payment of dividends shall be deferred until, and conditioned upon, the
expiration of the applicable Restriction Period with respect to a Restricted
Stock Award that vests based upon the attainment of Performance Goals.

 

(8) Lapse of Restrictions. If and when the Restriction Period expires without a
prior forfeiture of the Restricted Stock subject to such Restriction Period, the
certificates for such shares shall be delivered to the Participant. All legends
shall be removed from said certificates at the time of delivery to the
Participant, except as otherwise required by applicable law or other limitations
imposed by the Committee.

26



9. Other Stock-Based Awards.

 

(a) Other Awards. Other Awards of Stock and other Awards that are valued in
whole or in part by reference to, or are payable in or otherwise based on, Stock
(“Other Stock-Based Awards”), including, without limitation, Awards valued by
reference to performance of a subsidiary, may be granted either alone or in
addition to or in tandem with Options, SARs or Restricted Stock.

 

Subject to the provisions of the Plan, the Committee shall have authority to
determine the persons to whom and the time or times at which such Awards shall
be made, the number of shares of Stock to be awarded pursuant to such Awards,
and all other conditions of the Awards. The Committee may also provide for the
grant of Stock under such Awards upon the completion of a specified performance
goal or period.

 

The Committee may condition the grant or vesting of Other Stock-Based Awards
upon the attainment of specified Performance Goals set forth on Exhibit A as the
Committee may determine, in its sole discretion; provided that to the extent
that such Other Stock-Based Awards are intended to comply with Section 162(m) of
the Code, the Committee shall establish the objective Performance Goals for the
vesting of such Other Stock-Based Awards based on a performance period
applicable to each Participant or class of Participants in writing prior to the
beginning of the applicable performance period or at such later date as
permitted under Section 162(m) of the Code and while the outcome of the
Performance Goals are substantially uncertain. Such Performance Goals may
incorporate, if and only to the extent permitted under Section 162(m) of the
Code, provisions for disregarding (or adjusting for) changes in accounting
methods, corporate transactions (including, without limitation, dispositions and
acquisitions) and other similar type events or circumstances. To the extent any
such provision would create impermissible discretion under Section 162(m) of the
Code or otherwise violate Section 162(m) of the Code, such provision shall be of
no force or effect. The applicable Performance Goals shall be based on one or
more of the performance criteria set forth on Exhibit A hereto.

 

(b) Terms and Conditions. Other Stock-Based Awards made pursuant to this Section
9 shall be subject to the following terms and conditions:

 

(1) Dividends. Unless otherwise determined by the Committee at the time of
Award, subject to the provisions of the Award Agreement and the Plan, the
recipient of an Award under this Section 9 shall be entitled to receive,
currently or on a deferred basis, dividends or dividend equivalents with respect
to the number of shares of Stock covered by the Award, as determined at the time
of the Award by the Committee, in its sole discretion. Notwithstanding the
foregoing, (i) no dividends or dividend equivalents shall be paid on any Other
Stock-Based Award for which the value thereof is based solely on the
appreciation of the Stock and (ii) the payment of dividends and dividend
equivalents shall be deferred until, and conditioned upon, the expiration of the
vesting period with respect to an Other Stock-Based Award that vests based upon
the attainment of Performance Goals. In the event that the dividend or dividend
equivalent constitutes a nonqualified deferred compensation arrangement under
Section 409A of the Code, it is

27



intended that such dividend or dividend equivalent arrangement complies with
Section 409A of the Code.

 

(2) Vesting. Any Award under this Section 9 and any Stock covered by any such
Award shall vest or be forfeited to the extent so provided in the Award
Agreement, as determined by the Committee, in its sole discretion.

 

(3) Waiver of Limitation. In the event of the Participant’s Retirement,
Termination for Good Reason, Disability or death, or in cases of special
circumstances, the Committee may, in its sole discretion, to the extent
consistent with Section 409A of the Code, waive in whole or in part any or all
of the limitations imposed hereunder (if any) with respect to any or all of an
Award under this Section 9.

 

(4) Price. Stock issued on a bonus basis under this Section 9 may be issued for
no cash consideration; Stock purchased pursuant to a purchase right awarded
under this Section shall be priced as determined by the Committee, provided that
any Other Stock-Based Award for which the value thereof is based solely on the
appreciation of the Stock shall be priced at the Fair Market Value of the Stock
on the date of grant.

 

(5) Term of Certain Awards. The term of any Other Stock-Based Award that is
based solely on the appreciation of Stock shall be fixed by the Committee,
provided that no such Other Stock-Based Award shall be exercisable more than ten
(10) years after the date of grant.

 

10. Payment of Nonemployee Director’s Annual Retainer in Stock

 

(a) Mandatory Portion. For each calendar year commencing with the calendar year
beginning January 1, 2007, each Nonemployee Director who is a director of the
Company on or before the date of an annual meeting of shareholders in any
calendar year shall receive a whole number of shares of Stock equal in value to
50 percent of his or her Annual Retainer payable for services as a director
during such calendar year in lieu of payment of such percentage of such
director’s Annual Retainer in cash. Such shares shall be issued to each such
Nonemployee Director on the Stock Payment Date. Each such share of Stock shall
be valued at the Fair Market Value on the last business day preceding the Stock
Payment Date. Notwithstanding any other provision herein, the value of
fractional shares shall be paid to the Nonemployee Director in cash.

 

(b) Elective Portion. For each calendar year commencing with the calendar year
beginning January 1, 2007, each person who will be a Nonemployee Director on
January 1 of such year may elect to receive, in addition to the mandatory stock
portion of his or her Annual Retainer provided under (a) above, a whole number
of shares of Stock equal in value (based on the Fair Market Value on the last
business day preceding the Stock Payment Date) of up to the remaining 50 percent
of his or her Annual Retainer in lieu of payment of such percentage in cash so
that, if such election is exercised in full, 100 percent of his or her Annual
Retainer would be paid in shares of Stock. Such election may be made in
incremental amounts of five percent of the total Annual Retainer. Such shares
shall be delivered to each Nonemployee Director on the Stock Payment Date.

28



Notwithstanding any other provision herein, the value of fractional shares shall
be paid to the Nonemployee Director in cash. Any such election shall be
irrevocable and shall be made in writing no later than December 31 of the year
preceding such year. Any such elections made by Nonemployee Directors under any
prior plan of the Company for the calendar year beginning January 1, 2007 shall
remain in effect under the Plan.

 

11. Deferral of Nonemployee Director’s Annual Retainer

 

(a) Deferral Election. During the term of the Plan, a Nonemployee Director may
elect to defer all or any specified portion of the cash component of his or her
Annual Retainer in the form of Deferred Stock Units or to have such amounts
placed in an Interest Account. During the term of the Plan, a Nonemployee
Director may also elect to defer all or part of the stock component of his or
her Annual Retainer in the form of Deferred Stock Units. A Nonemployee
Director’s election to defer his or her Annual Retainer hereunder pursuant to a
Deferral Agreement is irrevocable and is valid only for the Plan Year following
the election. If no new Deferral Agreement is timely executed and delivered with
respect to any subsequent Plan Year, the Annual Retainer earned in such Plan
Year shall not be deferred under the Plan. Once a Nonemployee Director
designates the allocation of his or her Deferred Annual Retainer, the
Nonemployee Director may not change the allocation. Any election made by a
Nonemployee Director during 2006 to defer all or any portion of his or her 2007
Annual Retainer made under the Foot Locker 2002 Directors Stock Plan shall be
transferred to the Plan and shall be governed by the terms of such deferral
agreement.

 

(b) Timing and Manner of Deferral. Any election to defer all or a portion of the
Annual Retainer, as provided in this Section 11, shall be made by the
Nonemployee Director in writing on a Deferral Agreement and provided to the
Secretary of the Company on or before the December 31 preceding the Plan Year in
which the Annual Retainer is earned, and shall apply on a pro rata basis with
respect to the entire amount of the Annual Retainer earned for such Plan Year,
whenever payable. Any such election made by December 31 shall become effective
on the following January 1.

 

(c) Book Entry of Deferred Fees. The amount of the Annual Retainer that is
deferred shall be credited as a book entry to an Account in the name of the
Nonemployee Director not later than the date such amount would otherwise be
payable to the Nonemployee Director.

 

(d) Vesting.

 

(1) Interest Account. A Nonemployee Director’s Interest Account shall be fully
vested at all times. Each Interest Account shall be the record of the cash
amounts of the Annual Retainer deferred by the Nonemployee Director, together
with interest thereon, is maintained solely for accounting purposes, and shall
not require a segregation of any Company assets.

 

(2) Deferred Stock Units. A Nonemployee Director’s Deferred Stock Unit Account
shall be fully vested at all times.

29



(e) Deferred Stock Units.

 

(1) Number. The number of Deferred Stock Units to be granted in connection with
an election pursuant to Section 11(a) shall equal the portion of the Annual
Retainer being deferred into Stock Units divided by the Fair Market Value on the
scheduled payment date of the amount deferred or, in the case of the stock
portion of the Annual Retainer, the Stock Payment Date.

 

(2) Deferred Stock Unit Account. A Deferred Stock Unit Account shall be
established and maintained by the Company for each Nonemployee Director who
elects to defer his or her Annual Retainer in the form of Deferred Stock Units
under the Plan. As the value of each Deferred Stock Unit changes pursuant to
Section 11(e), the Nonemployee Director’s Deferred Stock Unit Account shall be
adjusted accordingly. Each Deferred Stock Unit Account shall be the record of
the Deferred Stock Units acquired by the Nonemployee Director on each applicable
acquisition date, is maintained solely for accounting purposes, and shall not
require a segregation of any Company assets.

 

(3) Value. Each Deferred Stock Unit shall have an initial value that is equal to
the Fair Market Value determined in accordance with Section 11(e)(1). Subsequent
to such date of acquisition, the value of each Deferred Stock Unit shall change
in direct relationship to changes in the value of a share of Stock as determined
pursuant to a Valuation.

 

(4) Dividend Equivalents. In the event the Company pays dividends on the Stock,
dividend equivalents shall be earned on Deferred Stock Units acquired under the
Plan. Such dividend equivalents shall be converted into an equivalent amount of
Deferred Stock Units based upon the Valuation of a Deferred Stock Unit on the
date the dividend equivalents are converted into Deferred Stock Units. The
converted Deferred Stock Units will be fully vested upon conversion.

 

(5) Amount of Payout. Subject to Section 11(f)(2), the payout of the amount in
the Nonemployee Director’s Deferred Stock Unit Account shall be made in a lump
sum in Stock. The number of shares of Stock to be so distributed to the
Nonemployee Director shall equal the number of Stock Units then in his or her
Deferred Stock Unit Account.

 

(f) Distribution.

 

(1) Upon the first business day of the month coincident with or next following
the end of the Deferral Period (or as soon as administratively feasible
thereafter), the Nonemployee Director shall receive a cash lump sum distribution
equal to any balance of the Deferred Annual Retainer allocated to his or her
Interest Account, as calculated on the Valuation Date, plus a distribution in
shares of Stock equal to the value of the balance of the Deferred Annual
Retainer allocated to his or her Deferred Stock Unit Account, based on the Fair
Market Value on the Valuation Date.

 

(2) In the event the Nonemployee Director elected in his Deferral Agreement to
receive the distribution from his or her Deferred Stock Unit Account in the

30



form of three annual installments, the first such installment will be paid on
the first business day of the month coincident with or next following the end of
the Deferral Period (or as soon as administratively feasible thereafter) and the
remaining two payments will be paid on the first and second anniversaries of the
first installment payment date, respectively. The amount of each installment
payment, including the number of shares to be distributed with respect to the
Deferred Stock Unit Account, shall be frozen as of the date of distribution of
the first installment payment, so that the Nonemployee Director’s balance in his
or her Account shall not be subject to increase or decrease.

 

(g) Death. If a Nonemployee Director dies prior to receiving the total amount of
his or her Account, the unpaid portion of his or her Account shall be paid to
the Nonemployee Director’s Beneficiary upon the first business day of the month
coincident with or next following the Nonemployee Director’s death (or as soon
as administratively feasible thereafter). If the Administrator is in doubt as to
the right of any person to receive any amount, the Administrator may retain such
amount, without liability for any interest thereon, until the rights thereto are
determined, or the Administrator may pay such amount into any court of
appropriate jurisdiction, and such payment shall be a complete discharge of the
liability of the Plan, the Administrator and the Company therefor.

 

(h) No Transfer of Deferred Annual Retainer. A Nonemployee Director shall have
no right to transfer all or any portion of his or her Deferred Annual Retainer
between the Interest Account and the Deferred Stock Unit Account.

 

(i) Employee Directors. If a Nonemployee Director becomes an employee of the
Company, he or she may not make any future deferrals under the Plan and the
Nonemployee Director’s Deferral Agreement shall terminate. Amounts already
deferred under the Plan shall continue to be deferred until such employee incurs
a “separation of service” within the meaning of Section 409A of the Code.
Notwithstanding the foregoing, if such employee is a Key Employee, payment of
amounts deferred hereunder shall be delayed in accordance with the requirements
of Section 409A of the Code until the day immediately following the six month
anniversary of such employee’s “separation from service.”

 

(j) Cessation of Future Deferrals. The Board may direct at any time that
Nonemployee Directors shall no longer be permitted to make future deferrals of
Annual Retainer Fees under the Plan.

 

(k) Rights of Nonemployee Directors; No Funding Obligation. Nothing contained in
the Plan and no action taken pursuant to the Plan shall create or be construed
to create a trust of any kind, or a fiduciary relationship, among the Company
and any Nonemployee Director or his or her Beneficiary, or any other persons.
Funds allocated to a Deferred Stock Unit Account or an Interest Account
established by the Company in connection with the Plan shall continue to be a
part of the general funds of the Company, and no individual or entity other than
the Company shall have any interest in such funds until paid to a Nonemployee
Director or his or her Beneficiary. If and to the extent that any Nonemployee
Director or his or her executor, administrator, or other personal representative
or Beneficiary, as the case may be, acquires a right to receive any payment

31



from the Company pursuant to the Plan, such right shall be no greater than the
right of an unsecured general creditor of the Company. The Company may, in its
sole discretion, establish a “rabbi trust” to pay amounts payable hereunder. If
the Company decides to establish any accrued reserve on its books against the
future expense of benefits payable hereunder, or if the Company establishes a
rabbi trust under the Plan, such reserve or trust shall not under any
circumstances be deemed to be an asset of the Plan.

 

12. General Provisions.

 

(a) Plan Provisions Control. A Participant shall not be entitled to, and the
Company shall not be obligated to pay to such Participant, the whole or any part
of the amounts deferred under the Plan, except as provided in the Plan.

 

(b) Compliance with Legal Requirements. The Plan and the granting and exercising
of Awards, and the other obligations of the Company under the Plan and any Award
Agreement or other agreement shall be subject to all applicable federal and
state laws, rules and regulations, and to such approvals by any regulatory or
governmental agency as may be required. The Company, in its discretion, may
postpone the issuance or delivery of Stock under any Award as the Company may
consider appropriate, and may require any Participant to make such
representations and furnish such information as it may consider appropriate in
connection with the issuance or delivery of Stock in compliance with applicable
laws, rules and regulations.

 

(c) Nontransferability. No Award shall be Transferred by the Participant
otherwise than by will or by the laws of descent and distribution. All Awards
shall be exercisable, during the Participant’s lifetime, only by the
Participant. No Award shall, except as otherwise specifically provided by law or
herein, be Transferred in any manner, and any attempt to Transfer any such Award
shall be void, and no such Award shall in any manner be used for the payment of,
subject to, or otherwise encumbered by or hypothecated for the debts, contracts,
liabilities, engagements or torts of any person who shall be entitled to such
Award, nor shall it be subject to attachment or legal process for or against
such person. Notwithstanding the foregoing, the Committee may determine at the
time of grant or thereafter, that a Nonqualified Stock Option that is otherwise
not Transferable pursuant to this Section 12(c) is Transferable to a “family
member” (as such term is defined in Form S-8 of the Securities Act of 1933) in
whole or part and in such circumstances, and under such conditions, as specified
by the Committee.

 

(d) No Right to Continued Employment. Nothing in the Plan or in any Award
granted or any Award Agreement or other agreement entered into pursuant hereto
shall confer upon any Participant the right to continue in the employ of the
Company or to be entitled to any remuneration or benefits not set forth in the
Plan or such Award Agreement or other agreement or to interfere with or limit in
any way the right of the Company to terminate such Participant’s employment.

 

(e) Withholding Taxes. Where a Participant or other person is entitled to
receive shares of Stock pursuant to the exercise of an Option or is otherwise
entitled to receive shares of Stock or cash pursuant to an Award hereunder, the
Company shall have

32



the right to require the Participant or such other person to pay to the Company
the amount of any taxes which the Company may be required to withhold before
delivery to such Participant or other person of cash or a certificate or
certificates representing such shares, or otherwise upon the grant, vesting,
exercise or disposition of shares pursuant to an Option or Award.

 

Unless otherwise prohibited by the Committee or by applicable law, a Participant
may satisfy any such withholding tax obligation by any of the following methods,
or by a combination of such methods: (a) tendering a cash payment; (b)
authorizing the Company to withhold from the shares of Stock or cash otherwise
payable to such Participant (1) one or more of such shares having an aggregate
Fair Market Value, determined as of the date the withholding tax obligation
arises, less than or equal to the amount of the total minimum statutorily
required withholding tax obligation or (2) cash in an amount less than or equal
to the amount of the total withholding tax obligation; or (c) delivering to the
Company previously acquired shares of Stock (none of which shares may be subject
to any claim, lien, security interest, community property right or other right
of spouses or present or former family members, pledge, option, voting agreement
or other restriction or encumbrance of any nature whatsoever) having an
aggregate Fair Market Value, determined as of the date the withholding tax
obligation arises, less than or equal to the amount of the total withholding tax
obligation. A Participant’s election to pay his or her withholding tax
obligation (in whole or in part) by the method described in (b)(1) above is
irrevocable once it is made.

 

(f) Amendment and Termination of the Plan. Notwithstanding any other provision
of the Plan, the Board or the Committee may at any time and from time to time
alter, amend, suspend, or terminate the Plan in whole or in part; provided that,
no amendment which requires shareholder approval under applicable New York law
or in order for the Plan to continue to comply with Rule 16b-3, Section 162(m)
of the Code, or applicable stock exchange requirements shall be effective unless
the same shall be approved by the requisite vote of the shareholders of the
Company. Notwithstanding the foregoing, no amendment shall affect adversely any
of the rights of any Participant, without such Participant’s consent, under any
Award theretofore granted under the Plan. Notwithstanding any other provision of
the Plan to the contrary, unless such action is approved by the shareholders of
the Company, (i) the terms of outstanding Options and SARs shall not be amended
to reduce the exercise price thereof and (ii) outstanding Options and SARs shall
not be replaced or canceled (where prior to the replacement, reduction or
cancellation the exercise price equals or exceeds the fair market value of the
shares of Stock underlying such Awards) in exchange for cash, other Awards or
Options or SARs with an exercise price that is less than the exercise price of
the original Options or SARs, in each case, other than adjustments or
substitutions in accordance with Section 5.

 

The power to grant Options under the Plan will automatically terminate ten years
after the earlier of the adoption of the Plan by the Board and the approval of
the Plan by the shareholders, but Awards granted prior to such date may, and the
Committee’s authority to administer the terms of such Awards shall, extend
beyond that date; provided that no Award (other than an Option or Stock
Appreciation Right) that is intended to be

33



“performance-based” under Section 162(m) of the Code shall be granted on or
after the fifth anniversary of the later of the shareholder approval of (i) the
Plan as amended on May 19, 2010 or (ii) the Plan as amended and restated as of
May 21, 2014, unless the Performance Goals set forth on Exhibit A are reapproved
(or other designated performance goals are approved) by the shareholders no
later than the first shareholder meeting that occurs in the fifth year following
the year in which shareholders approve the Performance Goals set forth on
Exhibit A.

 

Notwithstanding anything herein to the contrary, the Board or the Committee may
amend the Plan or any Award granted hereunder at any time without a
Participant’s consent to comply with Section 409A of the Code or any other
applicable law.

 

(g) Section 409A of the Code. Although the Company does not guarantee the
particular tax treatment of an Award granted under the Plan, Awards made under
the Plan are intended to comply with, or be exempt from, the applicable
requirements of Section 409A of the Code and the Plan and any Award agreement
hereunder shall be limited, construed and interpreted in accordance with such
intent. In no event whatsoever shall the Company or any of its affiliates be
liable for any additional tax, interest or penalties that may be imposed on a
Participant by Section 409A of the Code or any damages for failing to comply
with Section 409A of the Code.

 

Notwithstanding anything herein or in any Award Agreement to the contrary, in
the event that a Participant is a “specified employee” within the meaning of
Section 409A of the Code as of the date of such Participant’s separation from
service (as determined pursuant to Section 409A of the Code and any procedure
set by the Company), any Awards subject to Section 409A of the Code payable to
such Participant as a result of separation from service shall be paid on the
first business day following the six (6) month anniversary of the date of the
Participant’s separation from service, or, if earlier, the date of the
Participant’s death.

 

(h) Change in Control. Notwithstanding any other provision of the Plan to the
contrary, with respect to any Award granted on or after May 21, 2014 to a
Participant other than a Nonemployee Director that is continued, assumed or
substituted upon a Change in Control in accordance with Section 12(h)(1) hereof,
if a Participant holding such Award incurs a Termination by the Company without
Cause, or by the Participant for Good Reason, in either case occurring on a
Change in Control or within twenty-four (24) months following such Change in
Control (a “Qualifying Termination”), then unless the Committee determines
otherwise at the time of grant pursuant to an Award Agreement or other
arrangement or plan granting such Award, upon such Qualifying Termination: (i)
all Options and freestanding SARs granted under the Plan that are outstanding at
the time of such Qualifying Termination shall become immediately exercisable in
full, without regard to the years that have elapsed from the date of grant; (ii)
all restrictions with respect to shares of Restricted Stock shall lapse, and
such shares shall be fully vested and nonforfeitable; and (iii) with respect to
Other Stock-Based Awards, any performance periods or goals outstanding at the
time of a Qualifying Termination shall be deemed to have been attained or any
restrictions outstanding at the time of a Qualifying Termination shall lapse.
Unless the Committee determines otherwise at the time of grant pursuant to an

34



Award Agreement or other arrangement or plan granting such Award, with respect
to any Award granted on or after May 21, 2014 to a Participant other than a
Nonemployee Director that is not continued, assumed or substituted upon a Change
in Control in accordance with Section 12(h)(1) hereof, and with respect to any
Award granted to a Nonemployee Director at any time and any Award granted to a
Participant prior to May 21, 2014, upon a Change in Control: (i) all Options and
freestanding SARs granted under the Plan that are outstanding at the time of
such Change in Control shall become immediately exercisable in full, without
regard to the years that have elapsed from the date of grant; (ii) all
restrictions with respect to shares of Restricted Stock shall lapse, and such
shares shall be fully vested and nonforfeitable; and (iii) with respect to Other
Stock-Based Awards, any performance periods or goals outstanding at the time of
a Change in Control shall be deemed to have been attained or any restrictions
outstanding at the time of a Change in Control shall lapse.

 

Upon a Change in Control, a Participant’s Awards shall be treated in accordance
with one of the following methods (or any combination thereof) as determined by
the Committee in its sole discretion:

 

(1) Awards, whether or not then vested, shall be continued, assumed, have new
rights substituted therefor in accordance with Section 5(e) hereof or be treated
in accordance with Section 5(g) hereof, as determined by the Committee in its
sole discretion, and restrictions to which any shares of Restricted Stock or any
other Award granted prior to the Change in Control are subject shall not lapse
upon a Change in Control and the Restricted Stock or other Award shall, where
appropriate in the sole discretion of the Committee, receive the same
distribution as other Common Stock on such terms as determined by the Committee;
provided that, the Committee may, in its sole discretion, decide to award
additional Restricted Stock or other Award in lieu of any cash distribution.
Notwithstanding anything to the contrary herein, for purposes of Incentive Stock
Options, any assumed or substituted Option shall comply with the requirements of
Treasury Regulation § 1.424-1 (and any amendments thereto), and for purposes of
Nonqualified Stock Options, such adjustment shall be made in accordance with
Treasury Regulation § 1.409A-1.

 

(2) The Committee, in its sole discretion, may provide for the purchase of any
Awards (whether or not then vested) by the Company (or the cancellation and
extinguishment thereof with payment pursuant to the terms of a merger agreement
entered into by the Company) for an amount of cash equal to the excess of the
Change in Control Price (as defined below) of the shares of Stock covered by
such Awards, over the aggregate exercise price of such Awards. “Change in
Control Price” shall mean the highest price per share of Stock paid in any
transaction related to a Change in Control of the Company.

 

(3) The Committee may, in its sole discretion, provide for the cancellation of
any particular Award or Awards (whether or not then vested) without payment, if
the Change in Control Price is less than the Fair Market Value of such Award(s)
on the date of grant.

35



(4) Notwithstanding anything herein to the contrary, the Committee, in its sole
discretion, may provide for accelerated vesting or lapsing of restrictions of
any Award at any time.

 

(i) Participant Rights. No Participant shall have any claim to be granted any
Award under the Plan, and there is no obligation for uniformity of treatment for
Participants. Except as provided specifically herein, a Participant or a
transferee of an Award shall have no rights as a shareholder with respect to any
shares covered by any Award until the date of the issuance of a Stock
certificate to him for such shares.

 

(j) Unfunded Status of Awards. The Plan is intended to constitute an “unfunded”
plan for incentive and deferred compensation. With respect to any payments not
yet made to a Participant pursuant to an Award, nothing contained in the Plan or
any Award shall give any such Participant any rights that are greater than those
of a general creditor of the Company.

 

(k) No Fractional Shares. Except with respect to fractional shares resulting
from any adjustment in Awards pursuant to Section 5, no fractional shares of
Stock shall be issued or delivered pursuant to the Plan or any Award.

 

(l) Legend. The Committee may require each person purchasing shares pursuant to
an Option or other Award under the Plan to represent to and agree with the
Company in writing that the Participant is acquiring the shares without a view
to distribution thereof. In addition to any legend required by the Plan, the
certificates for such shares may include any legend which the Committee deems
appropriate to reflect any restrictions on Transfer.

 

All certificates for shares of Stock delivered under the Plan shall be subject
to such stop transfer orders and other restrictions as the Committee may deem
advisable under the rules, regulations and other requirements of the Securities
and Exchange Commission, any stock exchange upon which the Stock is then listed
or any national securities association system upon whose system the Stock is
then quoted, any applicable Federal or state securities law, and any applicable
corporate law, and the Committee may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions.

 

(m) Other Plans. Nothing contained in the Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to shareholder
approval if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases.

 

(n) Listing and Other Conditions.

 

(1) As long as the Stock is listed on a national securities exchange or system
sponsored by a national securities association, the issue of any shares of Stock
pursuant to an Option or other Award shall be conditioned upon such shares being
listed on such exchange or system. The Company shall have no obligation to issue
such shares

36



unless and until such shares are so listed, and the right to exercise any Option
or other Award with respect to such shares shall be suspended until such listing
has been effected.

 

(2) If at any time counsel to the Company shall be of the opinion that any sale
or delivery of shares of Stock pursuant to an Option or other Award is or may in
the circumstances be unlawful, result in the violation of any regulations of any
governmental authority or any national securities exchange, or result in the
imposition of excise taxes under the statutes, rules or regulations of any
applicable jurisdiction, the Company shall have no obligation to make such sale
or delivery, or to make any application or to effect or to maintain any
qualification or registration under the Securities Act of 1933, as amended, or
otherwise with respect to shares of Stock or Awards, and the right to exercise
any Option or other Award shall be suspended until, in the opinion of said
counsel, such sale or delivery shall be lawful, will not result in the violation
of any regulations of any governmental authority or any national securities
exchange, or will not result in the imposition of excise taxes.

 

(3) Upon termination of any period of suspension under this Section, any Award
affected by such suspension which shall not then have expired or terminated
shall be reinstated as to all shares available before such suspension and as to
shares which would otherwise have become available during the period of such
suspension, but no such suspension shall extend the term of any Option.

 

(o) Governing Law. The Plan and all determinations made and actions taken
pursuant hereto shall be governed by the laws of the State of New York without
giving effect to the conflict of laws principles thereof.

 

(p) Effective Date. The Initial Plan was originally adopted by the Board in its
resolution adopting the Initial Plan on March 31, 2007 and was thereafter
approved by the shareholders of the Company on May 30, 2007. The Plan was
thereafter amended and restated as of May 19, 2010. The Board subsequently
approved this amendment and restatement of the Plan in the form set forth herein
(the “Amended and Restated Plan”) subject to, and to be effective upon, the
requisite approval of the shareholders of the Company at Foot Locker’s 2014
annual shareholders’ meeting to be held on May 21, 2014. If the Amended and
Restated Plan is not so approved by the shareholders, all provisions of the Plan
in effect prior to May 21, 2014 shall remain effective.

 

(q) Death. The Committee may in its sole discretion require the transferee of a
Participant to supply it with written notice of the Participant’s death or
Disability and to supply it with a copy of the will (in the case of the
Participant’s death) or such other evidence as the Committee deems necessary to
establish the validity of the Transfer of an Option. The Committee may also
require that the agreement of the transferee to be bound by all of the terms and
conditions of the Plan.

 

(r) Interpretation. The Plan is designed and intended to comply with Rule 16b-3
promulgated under the Exchange Act and, to the extent applicable, with Section
162(m) of the Code, and all provisions hereof shall be construed in a manner to
so comply.

37



(s) Severability of Provisions. If any provision of the Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof, and the Plan shall be construed and enforced as if
such provisions had not been included.

 

(t) Headings and Captions. The headings and captions herein are provided for
reference and convenience only, shall not be considered part of the Plan, and
shall not be employed in the construction of the Plan.

38



EXHIBIT A

 

PERFORMANCE GOALS

 

1.Performance goals established for purposes of the grant, vesting or payment of
Awards of Restricted Stock and/or Other Stock-Based Awards, each intended to be
“performance-based” under Section 162(m) of the Code, shall be based on the
attainment of certain target levels of, or a specified increase or decrease (as
applicable) in one or more of the following performance goals (“Performance
Goals”) with respect to Foot Locker (or a subsidiary, division, or other
operational unit of Foot Locker):

 

(a)the attainment of certain target levels of, or percentage increase in,
consolidated net income;

 

(b)the attainment of certain target levels of, or a specified increase in,
return on invested capital or return on investment;

 

(c)the attainment of certain target levels of, or percentage increase in,
pre-tax profit;

 

(d)the attainment of certain target levels of, or a percentage increase in,
after-tax profits;

 

(e)the attainment of certain target levels of, or a specified increase in,
operational cash flow;

 

(f)the achievement of a certain level of, reduction of, or other specified
objectives with regard to limiting the level of increase in, all or a portion
of, bank debt or other long-term or short-term public or private debt or other
similar financial obligations, if any, which may be calculated net of such cash
balances and/or other offsets and adjustments as may be established by the
Committee;

 

(g)the attainment of a specified percentage increase in earnings per share or
earnings per share from continuing operations;

 

(h)the attainment of certain target levels of, or a specified percentage
increase in, revenues, net income, or earnings before (A) interest, (B) taxes,
(C) depreciation and/or (D) amortization;

 

(i)the attainment of certain target levels of, or a percentage increase in,
after-tax or pre-tax return on shareholders’ equity; or

 

(j)the attainment of a certain target level of, or reduction in, selling,
general and administrative expense as a percentage of revenue.

39



2.To the extent permitted under Section 162(m) of the Code, the Committee may,
in its sole discretion, also exclude, or adjust to reflect, the impact of an
event or occurrence which the Committee determines should be appropriately
excluded or adjusted, including without limitation:

 

(a)restructurings, discontinued operations, extraordinary items or events, and
other unusual or non-recurring charges as described in Accounting Principles
Board Opinion No. 30 and/or management’s discussion and analysis of financial
condition and results of operations appearing or incorporated by reference in
the Company’s Form 10-K for the applicable year;

 

(b)any acquisition or divestiture of an operating business during the Plan Year
or performance period;

 

(c)any impairment charges taken under relevant accounting rules;

 

(d)an event either not directly related to the operations of the Company or not
within the reasonable control of the Company’s management; or

 

(e)a change in tax law or accounting standards required by generally accepted
accounting principles.

 

3.Performance goals may also be based upon individual Participant performance
goals, as determined by the Committee, in its sole discretion.

 

4.In addition, such Performance Goals may be based upon the attainment of
specified levels of Company (or subsidiary, division, other operational unit or
administrative department of the Company) performance under one or more of the
measures described above relative to the performance of other corporations. To
the extent permitted under Section 162(m) of the Code, but only to the extent
permitted under Section 162(m) of the Code (including, without limitation,
compliance with any requirements for shareholder approval), the Committee may:

 

(a)designate additional business criteria on which the performance goals may be
based; or

 

(b)adjust, modify or amend the aforementioned business criteria.

40